Citation Nr: 0532630	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to an evaluation in excess of a 30 percent rating 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1967 to May 1969, which 
included a tour of duty in the Republic of Vietnam, wherein 
he earned a Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.  The September 2002 RO 
decision granted a claim for an increased rating, from a 10 
percent evaluation to a 30 percent evaluation, for service-
connected PTSD.  

The veteran's sworn testimony was obtained at a video 
conference hearing before the Board in October 2004.  A 
transcript of that hearing is on file.  

The appeal was remanded by the Board in February 2005.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran's PTSD is objectively shown to be manifested 
by a depressed and anxious mood, constricted and blunted 
affect, occasional speech impairment, impairment in judgment, 
sleep difficulty, recurrent nightmares and flashbacks, 
occasional panic attacks (weekly or less often), anger, and 
occasional suicidal ideation, resulting in some difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but not higher, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant  

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In regard to the claim on appeal, the RO issued a 
VCAA notice letter to the veteran in August 2002.  This VCAA 
notice advised the veteran of what evidence would 
substantiate the claim, and of the specific allocation of 
responsibility for obtaining such evidence.  The VCAA notice 
was provided to the veteran prior to the RO's initial 
adjudication of the claim in September 2002.  Additional 
notice of VCAA was issued in February 2005 prior to the 
supplemental statement of the case (SSOC) in June 2005.  As 
such, the timing requirement of the VCAA notice as set forth 
in Pelegrini has been met and to decide the claim on appeal 
would not be prejudicial to the claimant.  

The requirements with respect to the content of the VCAA 
notices are met in this case as well.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The content of the August 2002 and February 2005 VCAA notice 
letters complies with all pertinent VA law and regulations.  
These VCAA notice letters advised the veteran of the 
information needed to substantiate his claim on appeal.  The 
record indicates that the veteran was provided with a copy of 
the September 2002 RO rating decision, the September 2003 
SOC, and the June 2005 SSOC, each of which set forth the 
general requirements of applicable law pertaining to evidence 
to support the claim for an evaluation in excess of a 30 
percent rating for PTSD.  

VA has obtained all identified records noted by the veteran 
throughout the course of the appeal.  38 U.S.C.A. § 5103A.  
Copies of all identified and pertinent VA and private 
treatment and medical records were obtained.  The VA also 
afforded the veteran VA psychiatric examinations in September 
2002 and February 2005, with nexus opinions.  Therefore, the 
Board finds that the duties to notify and to assist have been 
satisfied.  It appears that VA has done everything reasonably 
possible to notify and assist the veteran, and further delay 
of the appellate review of this case by the Board would serve 
no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Having found that VCAA 
is met in all aspects, a discussion of the merits of the 
claim on appeal follows.  

General Criteria for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Evaluation of PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, at 38 C.F.R. § 4.130.  Under this 
Diagnostic Code, a 30 percent disability rating is warranted 
for psychiatric disabilities, to include the veteran's 
service-connected PTSD, when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

Additionally, Global Assessment of Functioning (GAF) scale 
reflects the, "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See The American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM) 
(4th ed.), p. 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), with the individual generally functioning 
pretty well, and with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Alcohol Abuse

In certain limited circumstances, symptoms of service-
connected PTSD may include impairment due to alcohol abuse.  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, as was the claim in this case, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, Section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  

However, service connection may be granted, or compensation 
paid, for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. 
Cir. 2001).  Concerning this, veterans may only be granted 
such benefits if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Allen, 237 
F.3d at 1381.  Such compensation would only result "where 
there is clear medical evidence establishing that the alcohol 
or drug abuse disability is indeed caused by a veteran's 
primary service-connected disability, and where the alcohol 
or drug abuse disability is not due to willful wrongdoing."  
Allen, 237 F.3d at 1381.  When it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue is to be 
resolved in the veteran's favor-with all related signs and 
symptoms attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis

The medical evidence in this case, consisting of VA treatment 
records of June 2001 to the present, a June 2002 statement 
from a private physician, WTF, and a July 2005 letter from 
RDC, a private clinical counselor, primarily shows treatment 
for chronic back pain following a disabling work-related back 
injury in 1991.  The clinical records show occasional 
treatment for PTSD, with symptoms identified as including 
depression, nightmares, sleep impairment, anger and 
occasional suicidal thoughts and ideation.  However, until 
recently seeking treatment at the clinic of RDC, the veteran 
refused to participate in ongoing VA mental health treatment, 
including group or individual psychotherapy for PTSD, 
claiming that the 2-hour drive to the local VA facility is 
too long for him.  Diagnoses consistently include PTSD, 
depression and alcohol abuse, but differ as to the 
relationship, if any, among these diagnoses.  Diagnoses are 
chronic PTSD, mild; major depressive disorder, recurrent 
moderate; PTSD with alcohol dependence; depression and a mood 
disorder secondary to a back injury in 1991, and chronic 
daily alcohol abuse (not associated with PTSD).  See VA 
treatment records of August and November 2000, July 2002 and 
reports of VA examinations of September 2002 and February 
2005.  

The medical evidence is somewhat contradictory concerning 
whether or not the veteran's chronic alcohol abuse/dependence 
is a symptom of service-connected PTSD that should be 
considered in evaluating the level of disability resulting 
from PTSD.  Cf. Allen, 237 F.3d at 1377.  In the June 2002 
statement, Dr. F indicated that PTSD impaired the veteran's 
ability to function in the workplace and stated that "[h]e 
has self-medicated with alcohol and this needs to be 
addressed."  Dr. F. stated that the veteran indicated that 
when his nerves got bad the alcohol calmed them.  

In a September 2002 examination report, a VA examiner 
indicated that PTSD was a disability separate and apart from 
the veteran's other non-service-connected disorders and 
segregated the disabling effects of these disorders.  For 
example, the examiner noted that the majority of the 
veteran's "disabilities seem related to depression secondary 
to back injury and chronic alcohol dependence.  The [PTSD] 
seems relatively mild . . . ."  In addition, the examiner 
stated, "The depression and alcohol dependence as well as 
his poor pre-service adjustments result in greater limitation 
of his occupational and social functioning [that does the 
PTSD]."  Moreover, the examiner also stated that, although 
the veteran started using alcohol prior to service, "[h]is 
Army experience significantly increased his alcohol use to 
the point of dependence."  By this statement, the examiner 
appears to describe alcohol dependency which arose during 
service from voluntary and willful drinking to excess-that 
is, a "primary" alcohol abuse disability for which service 
connection may not be granted and compensation may not be 
paid.  Allen, 237 F.3d at 1376.  

In a February 2005 examination report, a VA examiner stated 
that the veteran's drinking behaviors began before he entered 
active duty and continued during and after leaving active 
duty and returning to civilian life.  The examiner also noted 
that the veteran stopped working because of an industrial 
accident and that his drinking behaviors increased/worsened 
since retirement and that "this is as likely as not due to 
the exacerbation of his PTSD symptoms following retirement 
from active physical, meaningful, labor."  The examiner also 
stated that he agreed with Dr. F. that "this is (at least in 
part) an attempt at self medication on the part of this 
veteran."  The examiner concluded, "However, all that said, 
the veteran's GAF of 55 still reflects adequate personal 
hygiene, care for self and others, independence of effort, he 
visits with his aged mother regularly and maintains contact 
with close family members including his children and 
grandchildren."  The examiner added, "He describes a 
marriage without communication but that has endured for 35 
years."  The examiner noted that the veteran was able to 
limit his alcohol intake to suit his psychosocial needs; for 
example, the veteran did not drink the night before coming 
for is examination so that he could drive without the 
potential for legal problems.  Finally, in considering the 
extent to which disorders other than PTSD were independently 
responsible for impairment in psychosocial adjustment, the 
examiner noted that the veteran indicated that alcohol 
adequately managed his symptoms of anxiety and problems with 
sleep.  He was able to get to sleep but still had nightmares 
but got around 6 hours of sleep per night.  

Concerning the July 2005 letter from RDC, which was reviewed 
by a staff psychiatrist, WRE, M.D., the Board notes that only 
diagnoses of PTSD and depression were noted.  The veteran's 
history of alcohol abuse was not mentioned at all in the 
report, and no attempt was made by the examiners to 
distinguish disability resulting from such abuse from that 
resulting from PTSD or depression or to state that such 
distinctions could not be made.

Given the above, the Board finds that, although there is 
evidence that the veteran uses the effects of alcohol to 
alleviate symptoms of PTSD, rather than using prescribed 
medications for that purpose, there is no clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's service-connected 
PTSD.  Allen, 237 F.3d at 1381.  Nevertheless, the Board also 
concludes that it is not possible to separate always and 
completely the symptoms of the service-connected PTSD from 
symptoms of the non-service-connected psychiatric disorders 
based on the record in this case.  Mittleider, 11 Vet. App. 
at 182.  Accordingly, the Board will consider the psychiatric 
symptoms as depicted by the evidence as a whole in rating the 
service-connected PTSD unless clearly attributed to the other 
non-service-connected disorders, as was the case with the 
September 2002 VA examination report.

The evidence of record demonstrates that the veteran meets 
some, but not all, of the criteria for a 50 percent 
evaluation for PTSD.  That is, the objectively demonstrated 
symptoms of the veteran's PTSD more closely approximate the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411.  38 C.F.R. § 4.7.  Specifically, repeated VA PTSD 
examinations of September 2002 and February 2005, as with VA 
treatment records of June 2001 to the present, show that the 
objectively demonstrated symptoms of the veteran's PTSD 
include near continuous depressed and anxious mood, a 
constricted and blunted affect, some occasional, if not 
frequent, speech impairment and impaired judgment, as well as 
sleep impairment.  The veteran is, however, shown to be able 
to obtain and maintain significant relationships, including 
his long-term marriage with his spouse, his family, parent 
and friends, with no more than some occasional difficulty in 
establishing and maintaining effective work and social 
relationships.  

As noted above, the veteran has refused to avail himself of 
any ongoing mental health therapy until recently as shown by 
the July 2005 letter from RDC.  Nevertheless, VA treatment 
records show that, even with the absence of regular therapy, 
the veteran has no memory impairment, obsessional rituals, 
illogical speech, or near-continuous depression which affects 
his ability to function independently.  The veteran has no 
spatial disorientation, or neglect of personal appearance and 
hygiene.  He is demonstrably able to establish and maintain 
effective family and non-family relationships.  As such, the 
criteria for a 70 percent evaluation are not supported by any 
objective evidence of record; the criteria for a 70 percent 
evaluation are not more closely approximated.  38 C.F.R. 
§ 4.7.  Significantly, however, the veteran has been shown to 
have occasional suicidal ideation-a factor in support of an 
evaluation in excess of 30 percent under Diagnostic Code 
9411-but not. in itself, sufficient evidence to more nearly 
approximate the criteria for the next higher, or 70 percent, 
evaluation.  Suicidal ideation was not among the symptoms 
noted on the most recent evidence of record, the July 2005 
letter from RDC.

As noted above, the veteran does not meet all of the criteria 
for a 50 percent evaluation.  The veteran is not shown to 
have panic attacks more than once a week; he does not have 
difficulty understanding complex commands; he does not have 
impairment of short- and long-term memory; or impairment in 
abstract thinking.  Rather, the veteran has maintained a 35-
year marriage, he has raised four children, and he maintains 
a relationship with a parent.  The criteria for a 50 percent 
evaluation under Diagnostic Code 9411 are not exceeded, but 
merely, more closely approximated.  38 C.F.R. § 4.7.  

The veteran's GAF scores during the appeal support the 
assignment of a 50 percent evaluation for PTSD, but no more.  
GAF scores have been rather consistent at 55 on repeated VA 
PTSD examinations in September 2002 and February 2005.  
(Prior to the instant claim on appeal, received in June 2002, 
the veteran's GAF scores ranged from 70 in June 2000 to 50 in 
August 2000).  Although PTSD and depression were described on 
the July 2005 private report from RDC as "severe", no GAF 
score was provided, and the symptoms reported in that report 
are consistent with those reported on the VA reports 
discussed above, including those which did provide GAF 
scores.  These scores, in the context of the clinical 
findings regarding PTSD and chronic alcohol abuse, as well as 
a lack of any psychiatric treatment until recently, more 
closely approximate, but do not exceed, the criteria for a 50 
percent evaluation.  

The Board gives all due consideration to the lay testimony of 
the veteran at his Video Conference hearing in October 2004.  
Although the veteran may believe that his symptoms warrant an 
evaluation in excess of 50 percent, he does not have the 
medical credentials or training needed to offer such medical 
opinions.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  His lay 
testimony is not, therefore, as probative as the objective 
clinical evidence of record detailed above.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  As is true with any piece of evidence, 
the credibility and weight to be attached to [evidence ... are] 
within the province of the [BVA as] adjudicators . . ."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998).  The Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 
Board finds that the evidence preponderates against the 
assignment of more than a 50 percent evaluation for PTSD.  
Therefore, a 50 percent evaluation, but not higher, is 
warranted.  




ORDER

A 50 percent rating, but not higher, for service-connected 
PTSD is granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


